Appellee filed his bill in chancery in the superior court of Cook county for the partition of two lots in Chicago, alleging that he and appellant each had an undivided one-half interest in the lots. Appellant filed an answer claiming to be the sole owner. A decree was entered in the case in accordance with the prayer of the bill, from which decree this appeal has been taken.
Appellee claims title to an undivided one-half interest in the premises by virtue of a bailiff's sale and deed based on an execution issued out of the municipal court of Chicago on a judgment of Leona Solecki for $1000 and costs against Helen Bialek, the owner of an undivided one-half interest in the lots. Appellant contends that this judgment *Page 427 
was not a valid judgment, and claims the entire ownership of the lots by virtue of a subsequent sheriff's sale and deed based on a judgment of the circuit court of Cook county for $120 costs in favor of Leona Solecki against Helen Bialek and Wojciech Klus, who had the title of record to the other undivided one-half of the premises. Appellant introduced in evidence one of the dockets of the second district of the municipal court of Chicago, in which the suit of Solecki vs. Bialek was brought, which contained a placita reciting that court was convened in and trial had in the first district, and which contained an entry as follows:
"1920 May 20 Richardson Trial ex parte by jury verdict deft Helen Bialek guilty as charged in statement of claim Damages $1000 in Tort. Judgment on verdict versus defendant Helen Bialek $1000 and costs."
It is contended by appellant that a pretended judgment which does not recite that plaintiff have and recover of and from the defendant, or words of as great import, is not a judgment; that the word "Richardson" on the docket or record of a pretended judgment is not the name of any judge of the municipal court, and that the pretended placita is void in not naming any name of any judge and renders any judgment rendered below it void, as a judge is a necessary party of any convened court, and that a placita in a docket or record which recites that the court was convened in and the trial had in the first district of the municipal court of Chicago, whereas the summons was issued out of and returnable to the second district of that court, shows the judgment to have been rendered without jurisdiction and hence void, and that a sale under an execution based on such judgment is null and void. The record shows the docket entry was amplified by the clerk in accordance with the statute. There was introduced in evidence a certified copy of the transcript of the record of the municipal court of Chicago, in amplified form, of the proceedings in that *Page 428 
court in the case of Leona P. Solecki against Helen Bialek, which contains the placita for the second district of the municipal court of Chicago, and recites that on the 20th day of May, 1920, before Judge John Richardson, in the second district of the municipal court of Chicago, in the case of Leona P. Solecki against Bialek, No. 21701, it was considered by the court that the plaintiff have and recover on the verdict and that the plaintiff have and recover of and from the defendant $1000 damages, and that execution issue therefor. This is the record which controls and it shows the proceedings were regular.
The decree of the superior court of Cook county is affirmed.
Decree affirmed.